DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on June 27, 2022.  Primary Examiner acknowledges Claims 44, 48, 49, 51-59, and 61-68 are pending in this application, with Claim 49 having been currently amended, Claims 66-68 having been newly added, and Claims 1-43, 45-47, 50, and 60 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 44, 49, 52, 56-58, 61, and 62 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Fine (7,040,313). 
As to Claim 44, Fine discloses a method, comprising: heating (“heating” and “heated to 800.degree. C.”) a reservoir (“The pyrolizer is a chamber”) containing a nitrogen dioxide releasing agent (“The pyrolizer is a chamber or other component which decomposes the impurities such as nitrous acid and nitrogen dioxide by irradiation or heating. … For example, the impurities such as nitrous acid and nitrogen dioxide can be passed through a 12 inch long silver tube, 1/8 inch in diameter, heated at 800.degree. C. at a flow rate of 1 L/minute.” Column 5, Lines 55-65), the reservoir (“The pyrolizer is a chamber”) coupled to a first end of a restrictor (115, at the region closes to 120), a second end of the restrictor (115, at the region closest to 110) being sealable (defined by the configuration of the restrictor being a valve which controls the flow of gases from a source to a sink based on the operation of the valve based on the force of an operation pressure to open and/or close the valve - “a restrictor valve 115” Column 4, Lines 15-20); opening the second end of the restrictor (defined by the opening pressure as supplied from 110 to open the restrictor valve 115); releasing nitrogen dioxide from the reservoir (“The pyrolizer is a chamber”) via the restrictor (115) into a delivery conduit (160, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30); flowing a gas from a gas supply (110, “a nitric oxide delivery system 100 for producing a therapeutic gas including nitric oxide includes a transport gas pump 110, a restrictor valve 115, a tube 120, and a receptacle 130.” Column 4, Lines 15-20) into the delivery conduit (160) to cause gas from the gas supply (110, “The transport gas can be 100% oxygen, a mixture of air and oxygen, or ambient air. The rate of flow of transport gas in the reaction vessel can affect the generation of nitric oxide.” Column 4, Lines 35-40) and the nitrogen dioxide to from a mixture in the delivery conduit (160); converting the nitrogen dioxide to nitric oxide by flowing the gas mixture through at least one cartridge (150, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30) that includes a surface-activated material (“A catalyst, for example, platinum, nickel or silver, can be used to decrease the pyrolysis temperature.” Column 5, Lines 55-65) and a reducing agent (“The reduction-oxidation solution contains a reduction-oxidation agent, which converts impurities completely into nitric oxide.  The reduction-oxidation agent can include a ferrous salt.” Column 5, Lines 50-60); and delivering nitric oxide from an outlet (via 180, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30; “The therapeutic gas including the nitric oxide is transported in the transport gas into and through tube 160 to mask 180 to the mammal.” Column 5, Lines 5-10) of the delivery conduit (160).  Regarding the phase limitation “releasing nitrogen dioxide from the reservoir via the restrictor into a delivery conduit”, it should be noted if the restrictor (115) is sealed (via the valve construction), the passage of gases through 110 does not happen and thus no nitrogen dioxide is within the reservoir (pyrolizer) system to be heated - “The rate of flow of transport gas in the reaction vessel can affect the generation of nitric oxide.” (Column 4, Lines 35-40). 
	As to Claims 49 and 56, Fine discloses the restrictor (115) includes a valve (“a restrictor valve 115” Column 4, Lines 15-20) configured to selectively open the second end of the restrictor (115, at the region closest to 110). 
	As to Claim 52, Fine discloses an apparatus, comprising: a gas supply (110, “The transport gas can be 100% oxygen, a mixture of air and oxygen, or ambient air. The rate of flow of transport gas in the reaction vessel can affect the generation of nitric oxide.” Column 4, Lines 35-40); a reservoir (130, “The receptacle 130 includes a non-electrolytic nitric oxide precursor receiver 135. The non-electrolytic nitric oxide precursor receiver is a receiver that does not require application of voltage for the nitric-oxide generating reaction to proceed. … In a general process for delivering nitric oxide, a transport gas pump 110 conveys a stream of transport gas at a specific flow rate, into and through the tube 120 and into and through the non-electrolytic nitric oxide precursor receiver 135, which contains the nitric oxide precursor and buffer solution. … Nitric oxide is generated in the nitric oxide precursor receiver 135. The stream of transport gas carries the generated nitric oxide as the therapeutic gas into and through tube 140 into (optionally) a gas purifier 150.”  Column 4, Lines 15-25, and 45-55; and Column 5, Lines 1-5) containing a nitrogen dioxide source (“the non-electrolytic nitric oxide precursor receiver 135, which contains the nitric oxide precursor and buffer solution.” Column 4, Lines 45-55), a heating element (“The pyrolizer is a chamber”) containing a nitrogen dioxide source (“The pyrolizer is a chamber or other component which decomposes the impurities such as nitrous acid and nitrogen dioxide by irradiation or heating. … For example, the impurities such as nitrous acid and nitrogen dioxide can be passed through a 12 inch long silver tube, 1/8 inch in diameter, heated at 800.degree. C. at a flow rate of 1 L/minute.” Column 5, Lines 55-65), the reservoir (130); a heating element (“heating” and “heated to 800.degree. C.”) configured to heat the nitrogen dioxide source (via “The pyrolizer is a chamber”); a restrictor (115- “a restrictor valve 115” Column 4, Lines 15-20), including a first end of a restrictor (115, at the region closes to 120), a second end of the restrictor (115, at the region closest to 110) being sealable (defined by the configuration of the restrictor being a valve which controls the flow of gases from a source to a sink based on the operation of the valve based on the force of an operation pressure to open and/or close the valve - “a restrictor valve 115” Column 4, Lines 15-20); and a delivery conduit (160, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30) coupled to the restrictor (115) and configured to deliver nitric oxide (“The therapeutic gas including the nitric oxide is transported in the transport gas into and through tube 160 to mask 180 to the mammal.” Column 5, Lines 5-10), the delivery conduit (160) including an inlet (via 140) coupled to the gas supply (110) and configured to receive nitrogen dioxide, a cartridge (150, “(optionally) a gas purifier 150. If necessary, the therapeutic gas can pass into and through the optional gas purifier 150 which can remove any residual impurities such as nitrogen dioxide and nitrous acid, if present.” Column 5, Lines 1-10, also see Lines 35-65) including a surface-activated material (“A catalyst, for example, platinum, nickel or silver, can be used to decrease the pyrolysis temperature.” Column 5, Lines 55-65) and a reducing agent (“The reduction-oxidation solution contains a reduction-oxidation agent, which converts impurities completely into nitric oxide.  The reduction-oxidation agent can include a ferrous salt.” Column 5, Lines 50-60), the cartridge (150) configured to convert nitrogen dioxide to nitric oxide (“The reduction-oxidation solution contains a reduction-oxidation agent, which converts impurities completely into nitric oxide.” Column 5, Lines 50-60), and an outlet (via 180, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30; “The therapeutic gas including the nitric oxide is transported in the transport gas into and through tube 160 to mask 180 to the mammal.” Column 5, Lines 5-10) of the delivery conduit (160).  
	As to Claims 57 and 58, Fine discloses the gas supply (110) is an air supply (“The transport gas can be 100% oxygen, a mixture of air and oxygen, or ambient air. The rate of flow of transport gas in the reaction vessel can affect the generation of nitric oxide.” Column 4, Lines 35-40) and is in the configuration of an air pump (“a nitric oxide delivery system 100 for producing a therapeutic gas including nitric oxide includes a transport gas pump 110, a restrictor valve 115, a tube 120, and a receptacle 130.” Column 4, Lines 15-20). 
	As to Claim 61, Fine discloses the reservoir (130), the restrictor (115), and the cartridge (150).  Regarding the concept of disposable, all items are disposable; however, the decision to reuse/renew/clean/sanitize/replace a previously used item is a function of the user’s perceived value/cost, ability to locate a replacement, and remaining life/usefulness/need of the item in question. As there is no structure that would preclude or prevent the removal components the device of Fine is disposable. 
	As to Claim 62, Fine discloses an outlet (via 180, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30; “The therapeutic gas including the nitric oxide is transported in the transport gas into and through tube 160 to mask 180 to the mammal.” Column 5, Lines 5-10) of the delivery conduit (160), wherein the outlet (via 180) is coupled to a patient interface “mask”. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Fine (7,040,313) in view of Fine (2010/0030091).
As to Claims 51, and 59, Fine ‘313 discloses a method for converting nitrogen dioxide to nitric oxide to be delivered from an outlet of the delivery conduit; yet, does not expressly disclose “flowing the gas mixture through at least one of a nitric oxide sensor, a nitrogen dioxide sensor, a flow sensor, a temperature sensor, or a pressure sensor.”
Fine ‘091 teaches a similar method of converting nitrogen dioxide to nitric oxide, wherein the nitric oxide is to be delivered to a patient.  Fine ‘091 teaches the application of a sensor (x70 - “NO--NO.sub.2 sensor 670 operable to detect NO.sub.2. A NO--NO.sub.2 sensor also may be referred to as a NO--NO.sub.2 detector. The NOx sample valve 665 is operable to provide air samples from air flows 667a and 667b to the NO--NO.sub.2 sensor 670. Using the NO--NO.sub.2 detector 670 to detect the presence of any NO.sub.2 in air flow 667a may provide an indication of a failure of the GENO cartridge 640, and, as such, provides a prudent safeguard to ensure that no toxic NO.sub.2 is delivered to the patient.” Para 0083) for the purpose of detecting the concentration of nitrogen dioxide delivered to the patient to prevent patient toxicity. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the delivery method of Fine ‘313 to include the use of an nitrogen dioxide sensor as taught by Fine ‘091 to prevent the delivery of toxic gases to the patient and provide an indication of the efficacy of the cartridge which converts the nitrogen dioxide to nitric oxide. 

Claims 48, 53, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Fine (7,040,313) in view of Sievers et al. (4,717,675). 
As to Claims 48, 53, and 54, Fine ‘313 discloses a method for converting nitrogen dioxide to nitric oxide to be delivered from an outlet of the delivery conduit wherein “the impurities such as nitrous acid and nitrogen dioxide can be passed through a 12 inch long silver tube, 1/8 inch in diameter, heated at 800.degree. C. at a flow rate of 1 L/minute. The removal of impurities can be enhanced by using a convoluted or a long path for conducting the therapeutic gas stream through the filter.” (Column 5, Lines 60-65); yet, does not expressly disclose “the restrictor includes a capillary tube” (Claims 48 and 53), nor “the restrictor is made of quartz or glass” (Claim 54). 
Sievers teaches a device suitable for “directing oxides of nitrogen together with a reducing agent” (Abstract), wherein the reaction occurs in a “flow restrictor capillary” (Column 5, Lines 30-60) which reduces pressure within the reaction chamber to permit the analyzation of nitric oxide concentrations though light emission. Sievers teaches the construction of the capillary in the form of glass (“Flow through the system was maintained by a metal bellows pump at the outlet and a flow restrictor glass capillary (0.5 mm i.d.)” Column 6, Lines 48-50), but also teaches the use of quartz (“The resultant mixture in the conduit 12 is directed into the inlet side of a quartz tube 15 in which is contained a gold catalyst bed as represented at 16.” Column 3, Lines 55-60) and/or other glass (“When the ionization detector is removed, the redox detector is connected via a glass or Teflon.RTM. transfer line which is installed between the column 10 and the NO.sub.2 makeup gas tee from the tube 14.” Column 4, Lines 10-20) in the construction of the apparatus in order to reduce the nitrogen dioxide to nitric oxide. Sievers teaches the resultant effect is a device suitable for withstanding the thermal energies required in redox reactions while undergoing the reduction to nitric oxide. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the restrictor of Fine ‘313 to be constructed in the form of a capillary made of glass as taught by Sievers to be a known construction suitable for withstanding the thermal energies required in redox reactions while undergoing the reduction to nitric oxide. 

Claims 63-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Fine (7,040,313) in view of Grzyll (5,264,198). 
As to Claims 63-65, please see the rejection of Claim 52.  The difference is the addition of “a circuit board configured to adjust a temperature of the reservoir using the heating element” (Claim 63), “wherein the circuit board includes a thermistor configured to measure the temperature of the reservoir” (Claim 64), and “wherein increasing the temperature of the reservoir assembly is configured to increase a concentration of nitric oxide delivered via the delivery conduit” (Claim 65). 
Grzyll teaches an apparatus and method for reducing nitrogen dioxide to nitric oxide, whereby the nitrogen dioxide undergoes a chemical reaction.  Grzyll teaches the flowing gas mixture through series sensors including flow (Fx - Figure 1), temperature (Tx - Figure 1), and pressure (Px - Figure 1); wherein to deliver nitric oxide (“In the presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., some of the NO may oxidize to NO.sub.2. Since NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-70; also see: “Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5) variations in ratio amounts may occur; and the heating element (37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55) is controlled by the ignition operation to turn on/off hydrogen gas and to adjust the ammonia flow.
Although these operations are not performed expressly by a “circuit board” these operations are well known in the art to be capable of being performed by hand, mechanically, and electrically through a computer circuitry, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
In this case, Applicant has not asserted the specific feature of the circuit board provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a means for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide; thus, the use of the specific construction of a circuit board lacks criticality as the automation of manual activities was known. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Fine ‘313, as the construction would yield the predictable results of providing the ability of the volume of gases to be manipulated/adjusted as a function of the sensed temperature and desired output of nitric oxide. Therefore, it would have been obvious to one having ordinary skill in the art to modify Fine ‘313 as taught by Grzyll from a mechanical operations to include a circuit board, a known result effective variable for providing automation of mechanical actions in order to for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44, 48, 51-53, 59, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222.  
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 44 and 52 are merely broader than patent claims 3 and 14. It is clear that all of the elements of the instant claims are found in the patent claims. The difference lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the “generic” invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
With respect to all the claims both recite the features of a gas supply, restrictor, reservoir, heating element, delivery conduit, and a cartridge including a surface activated material and a reducing agent.
The limitations of Claims 48 and 53 are recited in patent claim 12. The limitations of Claims 51 and 59 are recited in patent claims 1 and 4. 
Regarding Claim 61 and the concept of disposable, all items are disposable; however, the decision to reuse/renew/clean/sanitize/replace a previously used item is a function of the user’s perceived value/cost, ability to locate a replacement, and remaining life/usefulness/need of the item in question. In this particular case, as the apparatus is constructed of stainless steel and glass, these materials may be subject to wear wherein the desire to   reuse/renew/clean/sanitize/replace is a function of the end user needs. As there is no structure that would preclude or prevent the removal of the components, the device of ‘222 is disposable.

Claims 49, 56, 57, 58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222 in view of Stenzler (6,581,599).  
As to Claims 49, 56, 57, 58, and 62, please see the previous rejection to ‘222 alone. Yet, ‘222 does not expressly disclose the use of valves, air supply/pump, and a patient interface.
Stenzler teaches an apparatus for delivering inhaled nitric oxide, similar to ‘720, wherein the end user receiving the nitric oxide is a patient. Stenzler teaches the apparatus (best seen Figure 6) having multiple sources of gas (72/74), wherein one gas (72, “oxygen-containing gas 20 delivers the oxygen-containing gas 20 into the oxygen-containing gas limb 62. The source 72 of oxygen-containing gas 20 preferably is a pressurized cylinder 74.” Column 14, Lines 25-45) provides an ‘oxygen-containing gas’ to the patient, and another gas (74, “The pressurized cylinder 74 can contain atmospheric air, compressed air, compressed air mixed with oxygen, or a mixture of oxygen and nitrogen.” Column 14, Lines 25-45) may contain various forms of air or a mixture of oxygen and nitrogen, wherein “the oxygen can be delivered from a compressor or pump.”(Column 14, Lines 25-45). Stenzler teaches the mixture of the gases is controlled by a computer (84, inherently including a circuit board) to provide a desired flow of nitric oxide via valves (80/82) to the patient interface (70) to be breathed by the patient (4). Stenzler teaches the purpose of inhaling nitric oxide is to treat respiratory diseases (Column 1, Lines 45-60).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the nitric oxide delivery device of ‘222 to include the use of a patient interface and various configurations of admix gases including air - compressed or pumped) to be entrained in producing nitric oxide as taught by Stenzler to permit the treatment of respiratory disorders of the patient.

Claims 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222 in view of Grzyll et al. (5,264,198).  
As to Claims 63-65, please see the previous rejection to ‘222 alone. Yet, ‘222 does not expressly disclose the use of a circuit board. Grzyll teaches the flowing gas mixture through series sensors including flow (Fx - Figure 1), temperature (Tx - Figure 1), and pressure (Px - Figure 1); wherein to deliver nitric oxide (“In the presence of excess oxygen, very little NO will oxidize to NO.sub.2, but below 160.degree. C., some of the NO may oxidize to NO.sub.2. Since NO.sub.2 is soluble in water and NO is not” Column 7, Lines 60-70; also see: “Additional control of the NO content can be achieved by adjusting the ammonia/air ratio to the converter or the total flow rate in the process. In particular, FIG. 7 shows that increasing the ammonia/air ratio increases the NO content of the product. Increasing the ammonia/air ratio decreases the amount of oxygen available for oxidation of nitric oxide. FIG. 8 shows that increasing the total process flow rate decreases the time for oxidation time resulting in an increased NO content in the product.” Column 8, Line 60 thru Column 9, Line 5) variations in ratio amounts may occur; and the heating element (37, “Ignition of the hydrogen is detected by viewing a glow in a small section of the catalyst screen 37 through the gate valve 39 using a small mirror. Once the hydrogen flame is ignited, the ammonia flow is set to the desired rate and the hydrogen is shut off. The ammonia oxidation reaction begins as detected by observing the red-glowing screen 37; thereafter, the gate valve 39 is closed to divert flow to the first cooler/condenser 19.” Column 6, Lines 45-55) is controlled by the ignition operation to turn on/off hydrogen gas and to adjust the ammonia flow.
Although these operations are not performed expressly by a “circuit board” these operations are well known in the art to be capable of being performed by hand, mechanically, and electrically through a computer circuitry, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
In this case, Applicant has not asserted the specific feature of the circuit board provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a means for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide; thus, the use of the specific construction of a circuit board lacks criticality as the automation of manual activities was known. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified ‘222, as the construction would yield the predictable results of providing the ability of the volume of gases to be manipulated/adjusted as a function of the sensed temperature and desired output of nitric oxide. Therefore, it would have been obvious to one having ordinary skill in the art to modify the modified ‘222 as taught by Grzyll mechanical operations to include a circuit board, a known result effective variable for providing automation of mechanical actions in order to for manipulating the volume of gases as a function of the sensed temperature and desired output of nitric oxide.

Claims 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,179,222 in view of Lehmann et al. (5,365,776).  
As to Claims 54 and 55, please see the previous rejection to ‘222 alone. Yet, ‘222 does not expressly disclose the use of a glass/quartz restrictor with a bevel on one end. Lehmann teaches the construction of an open intake (7) end of a capillary tube (1) and the beveled outlet (6) end of a capillary tube (1) was known in order to provide a controlled amount of substance through the capillary tube. (Column 9, Lines 10-20). Additionally, Lehmann teaches the capillary tube is made of glass (Column 8, Lines 50-55). Therefore, it would have been obvious to one having ordinary skill in the art to modify the capillary tube of the modified ‘222 to include the use of a bevel on the outlet side as taught by Lehmann to permit the controlled exiting of substances within the capillary tube.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. Although Primary Examiner appreciates Applicant’s commentary (Remarks Page 7) regarding the differences between the Fine (7,040,313) reference and the claimed invention, the resultant effect remains that the claimed “nitrogen dioxide releasing agent” is a function of the prior art Fine (7,040,313) regardless if there are precursor, intermediary, or successor steps which do not expressly coincide with the disclosed invention.  Consequently, as described in the former rejection throughout the progress of the claimed invention there is a “nitrogen dioxide releasing agent”, there is the release of “nitrogen dioxide” (“nitrogen dioxide can be passed through a 12 inch long silver tube, 1/8 inch in diameter, heated at 800.degree. C. at a flow rate of 1 L/minute.” Column 5, Lines 55-65), and there is the resultant effect of delivering nitric oxide from an outlet (via 180, “The therapeutic gas outlet 145 is connectable to a gas delivery system, which includes a tube 140, an optional gas purifier 150, a tube 160, and a mask 180. The mask 180 is connectable to a mammal.” Column 4, Lines 20-30; “The therapeutic gas including the nitric oxide is transported in the transport gas into and through tube 160 to mask 180 to the mammal.” Column 5, Lines 5-10) of the delivery conduit (160).
Primary Examiner notes neither the method claims nor the apparatus claims require an express order of events nor prohibit the use of intermediary compounds as the transitional phrase of “comprising” is used.  Applicant is reminded, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)” (MPEP §2111.03).   In this case, although as alleged by Applicant (Remarks Page 7) the “nitrogen dioxide releasing agent” utilized in the prior art Fine (7,040,313) is not the same as utilized in the disclosed/claimed invention does not preclude or prevent the application of the prior art - as the transitional phrase terminology ” does not exclude additional, unrecited elements or method steps”.  Thus, prior art Fine is capable of performing the functionality of the disclosed/claimed invention. 
Regarding the assertion of “no disclosure or suggestion that the gas purifier 150 is coupled to a resistor”, as shown in Figure 1 of prior art Fine (7,040,313) the entire device is a system whereby the resistor (115) is fluidly connected to the reservoir (150).  The claims as currently written do not require the features of adjacent or any other proximity markers which would preclude prevent or limit the ability of two components to be connected/coupled together.  Similar to the aforementioned remarks, “precursor, intermediary, or successor” components have not been precluded from the claim listing.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the term coupled “does not exclude additional, unrecited elements”.  Thus, prior art Fine is capable of performing the operative configuration as disclosed. 
In light of the aforementioned reasoning the rejection of the claims has been maintained.
Allowable Subject Matter
Claims 66-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the new claims, Claims 66-68, upon performing an updated search, Primary Examiner has not been able to locate a disclosure or teaching which initiates with “dinitrogen tetroxide” or other common names  “nitrogen tetroxide” “NTO” and N2O4 - to perform the claimed operation in the manners as presented in the method and apparatus claims.  Thus, it appears the subject matter of Claims 66-68 appears to not have inherency in the prior art made of record, nor is obvious; thus, it would appear the usage of this element would only be gleaned from impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785